Atkinson, J.
This was an equitable action by a married woman to recover twelve shares of the capital stock of a bank, which she had transferred to a trustee for the bank in consideration of an alleged obligation of her husband, who, as cashier of the bank, was charged with improper performance of his duty by lending money to customers in excess of the authority conferred upon him. While instructing the jury the judge, in effect, directed a verdict for the plaintiff relatively to five shares of the stock, and as to the remaining seven shares sub- . mitted the case to.the jury upon the pleadings and the evidence. The jury found for the plaintiff, and the defendant excepted to a judgment refusing a new trial. Held:
1. Two of the grounds of the motion for a new trial complained of rulings of the court in admitting certain testimony over objections urged; in one instance, that the testimony was the mere expression of an opinion; and in the other, that the testimony was irrelevant and immaterial. These assignments of error show no cause for reversal.
2. The remaining special grounds of the motion for a new trial complained of certain excerpts from the charge, and, in one instance, of a refusal to charge upon oral request. Under the pleadings and evidence, the charges complained of stated correct principles of law applicable to the case; and the oral request to charge was inaccurate in that it covered some features that were not applicable. In so far as the request correctly stated principles of law applicable to the case, it was covered by the general charge.
*574No. 451.
January 18, 1918.
Equitable petition. Before Judge Cobb. Walton superior court. May 24, 1917.
B. L. Cox, for plaintiffs in error. Wallcer & Roberts, contra.
3. The evidence authorized the judge to direct the verdict relatively to the five shares of stock, and was sufficient to support the verdict relatively to the seven shares.

Judgment affirmed.


All the Justices concur, except Fish, 0. J., absent.